SEWELL, P. J.
This is a motion to confirm the report of the Hon. Irving G. Vann, former judge of the Court of Appeals of this state who was appointed referee in the above-entitled certiorari proceedings instituted to review an assessment levied on the property of the relator, the Telluride Association, located in the city of Ithaca. The principal question presented for determination in this proceeding is of general interest and far-reaching importance. The assessors of Ithaca in the assessment roll before the court assessed the property of the Telluride Association, which a few years ago erected a fine building on the campus of Cornell University with the consent of the university authorities, and the association claims that it is organized exclusively for educational and philanthropic purposes and that the property in question is used solely for such purposes, which contention was sharply litigated before Judge Vann, who was appointed referee to report to the court his findings of fact, conclusions of law, and opinion upon the question presented. Judge Vann, in addition to formulating findings of fact and conclusions of law, also wrote a highly instructive and illuminating opinion on the question before him, all of which are now submitted to the court for its final action. I have examined these findings and the opinion in which Judge Vann recommends that a final order be made in favor of the Telluride Association, and there is nothing to add to what Judge Vann has so clearly and forcibly expressed in his opinion, which is adopted as that of this court and, in accordance with the recommendations of which, a final order in favor of the relator is directed to b.e entered. A copy of Judge Vann’s opinion so approved by the court and made that of the court is hereto attached and made part of this memorandum.